David Newbern, Justice, concurring. Everything written in the Court’s opinion is correct. I wish to add my conclusion that punitive damages is not, in the language of Ark. R. Civ. P. 54(b), one of several “multiple claims” on which “the court may direct the entry of a final judgment.” Punitive damages is nothing more than an element of damages sought as part of a claim. Our cases hold it may not even be awarded unless there is an accompanying award of compensatory damages. Bell v. McManus, 294 Ark. 275, 742 S.W.2d 559 (1988); Winkle v. Grand Nat. Bank, 267 Ark. 123, 601 S.W.2d 559 (1980). For purposes of Rule 54(b), a penalty may not be separated from liability to produce “more than one claim for relief’ under the Rule. Reserve Mining Co. v. United States, 514 F.2d 492, 532, n. 78 (1975). This Court would lack jurisdiction of this appeal even if the trial court had given reasons for its finding no need to delay appeal of the punitive damages decision.